DETAILED ACTION
The following NON-FINAL Office Action is in response to application 16/758078 filed on 04/22/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-5 and 9 are currently pending and have been rejected as follows.

Priority
Examiner has noted that the Applicant has claimed priority from the foreign application PCT/JP2017/039437 filed on 10/31/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/09/2020, 07/09/2020, and 11/26/2021 comply with the provisions of 37 CFR 1.97, 1.98, and MPEP 609 and were considered by the Examiner. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1
An information relay device provided in a service provider for performing a process of paying a usage fee of a toll road, the information relay device comprising: a reception unit configured to receive encrypted information in which account information recorded in a medium provided to a user of the toll security communication unit provided from the service provider and configured to decrypt the encrypted information; and a payment request unit configured to transmit payment request information including the account information decrypted from the encrypted information and the fee information to a payer who provides the payment means identified from the account information.
Claim 3
The information relay device according to claim 1, further comprising a payment information notification unit configured to notify that a balance is insufficient when the balance in the payment means is less than the usage fee.
Claim 4
A toll collection machine comprising: a reception unit configured to receive encrypted information in which account information recorded in a medium provided to a user and used to identify a payment means of the user is encrypted; a fee information generation unit configured to generate fee information including a usage fee according to a use form of a toll road for the user; a security communication unit provided from the service provider and configured to generate encrypted information in which the account information and the fee information are encrypted; and a transmission unit configured to transmit the encrypted information to the service provider.
Claim 5
The toll collection machine according to claim 4, further comprising an insufficient balance notification unit configured to notify that a balance is insufficient when the balance in the payment means is less than the usage fee.
Claim 9
a reception unit configured to receive encrypted information in which account information recorded in a medium provided to a user of a toll road and used to identify a payment means of the user is encrypted; a fee information generation unit configured to generate fee information including a usage fee according to a use form of the toll road for the user; a security communication unit provided from a service provider and configured to generate encrypted information in which the account information and the fee information are encrypted; and a transmission unit configured to transmit the encrypted information to the service provider.
Examiner noting the claims invoke 112f as under prong A regarding the reception unit, security communication unit, payment request unit, payment information notification unit, fee information generation unit, transmission unit, and insufficient balance notification unit, “unit” is a substitute for “means”. Under prong B, the reception unit, security communication unit, payment request unit, payment information notification unit, fee information generation unit, transmission unit, and insufficient balance notification unit are modified by functional language – “configured to” and “provided from…configured to”. Under prong C, the limitations do not recite sufficient structure/material for performing the claim function as “information relay device”, “toll collection machine” and “roadside device” are not linked in the claim as the “unit configured to” but rather recited as including those “units”. Examiner citing Net Moneyin Inc. v. Verisign, Inc.:
“We agree with VeriSign that the recitation in claim 1 of the “bank computer” is not 
sufficient to rebut the means-plus-function presumption. The bank computer is not 
linked in the claim as the “means” for generating an authorization indicia. Rather, the 
bank computer is recited as “including” those means. NMI’s argument that the first bank 
computer constitutes sufficient structure would require the first bank computer to include 
a first bank computer, which is both redundant and illogical. Because the claimed 
generating means is a subset of the bank computer, there must be a recitation of 

contains no such recitation. As a result, the district court correctly concluded that the 
presumption of means-plus-function treatment had not been overcome.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter 
The following underlined elements fail to comply with the written description requirement:
Claim 1
An information relay device provided in a service provider for performing a process of paying a usage fee of a toll road, the information relay device comprising: a reception unit configured to receive encrypted information in which account information recorded in a medium provided to a user of the toll road and used to identify a payment means of the user and fee information including the usage fee for the user calculated in a toll booth on the toll road are encrypted; a security communication unit provided from the service provider and configured to decrypt the encrypted information; and a payment request unit configured to transmit payment request information including the account information decrypted from the encrypted information and the fee information to a payer who provides the payment means identified from the account information.
Claim 3
The information relay device according to claim 1, further comprising a payment information notification unit configured to notify that a balance is insufficient when the balance in the payment means is less than the usage fee.
Claim 4
A toll collection machine comprising: a reception unit configured to receive encrypted information in which account information recorded in a medium provided to a user and used to identify a payment means of the user is encrypted; a fee information generation unit configured to generate fee information including a usage fee according to a use form of a toll road for the user; a security communication unit provided from the service provider and configured to generate encrypted  transmission unit configured to transmit the encrypted information to the service provider.
Claim 5
The toll collection machine according to claim 4, further comprising an insufficient balance notification unit configured to notify that a balance is insufficient when the balance in the payment means is less than the usage fee.
Claim 9
A roadside device comprising: a reception unit configured to receive encrypted information in which account information recorded in a medium provided to a user of a toll road and used to identify a payment means of the user is encrypted; a fee information generation unit configured to generate fee information including a usage fee according to a use form of the toll road for the user; a security communication unit provided from a service provider and configured to generate encrypted information in which the account information and the fee information are encrypted; and a transmission unit configured to transmit the encrypted information to the service provider.
Referring to MPEP 2161.01, “claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved…it is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement”.
The closest description of the elements are in paragraph 73 of the specification “the information relay device 30 includes a reception unit 301, a security communication API 302 (a security communication unit), a payment request unit 303, a processing result acquisition unit 304, and a payment information notification unit 305”, paragraph 63 “the toll collection machine 21 includes a reception unit 210, a fee information generation unit 211, a security communication API 212 (a security 
Thus, the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). The algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one or ordinary skill in the art would understand how the inventor intended the function to be performed. Examiner further noting that only the security communication unit is provided with sufficient detail in the specification paragraph 59 “The security communication API 112 is an API provided from the service provider P and is a functional unit having a connection function related to a connection to the information relay device 30 provided in the service provider P and a security function of encrypting and decrypting information transmitted and received by the medium 11”.
Therefore, the limitations emphasized above are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Dependent claims 2-3, and 5 inherit the rejection as they do not cure the deficiencies of the independent claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim elements underlined in the 112(b) rejection below invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claim 1
An information relay device provided in a service provider for performing a process of paying a usage fee of a toll road, the information relay device comprising: a reception unit configured to receive encrypted information in which account information recorded in a medium provided to a user of the toll road and used to identify a payment means of the user and fee information including the usage fee for the user calculated in a toll booth on the toll road are encrypted; a security communication unit provided from the service provider and configured to decrypt the encrypted information; and a payment request unit configured to transmit payment request information including the account information decrypted from the encrypted information and the fee information to a payer who provides the payment means identified from the account information.
Claim 3
The information relay device according to claim 1, further comprising a payment information notification unit configured to notify that a balance is insufficient when the balance in the payment means is less than the usage fee.
Claim 4
reception unit configured to receive encrypted information in which account information recorded in a medium provided to a user and used to identify a payment means of the user is encrypted; a fee information generation unit configured to generate fee information including a usage fee according to a use form of a toll road for the user; a security communication unit provided from the service provider and configured to generate encrypted information in which the account information and the fee information are encrypted; and a transmission unit configured to transmit the encrypted information to the service provider.
Claim 5
The toll collection machine according to claim 4, further comprising an insufficient balance notification unit configured to notify that a balance is insufficient when the balance in the payment means is less than the usage fee.
Claim 9
A roadside device comprising: a reception unit configured to receive encrypted information in which account information recorded in a medium provided to a user of a toll road and used to identify a payment means of the user is encrypted; a fee information generation unit configured to generate fee information including a usage fee according to a use form of the toll road for the user; a security communication unit provided from a service provider and configured to generate encrypted information in which the account information and the fee information are encrypted; and a transmission unit configured to transmit the encrypted information to the service provider.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to provide the corresponding structure/material/acts for units that link the units to the “configured to” limitations. See 35 U.S.C. 112(a) rejection above for specific references 
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2161.01 (I), which states, “A rejection under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description rejection.”
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claims 1-5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 4 and 9 recite “receive encrypted information…configured to generate encrypted information…configured to transmit the encrypted information”. To clarify, the reception unit receives a “First” encrypted information which is account information. Then, the security communication unit generates a “Second” encrypted information which is both account and fee information. Lastly, encrypted information is transmitted to a service provider. It is unclear which encrypted information is transmitted. Examiner recommends Applicant amend the claims to clarify the difference between each of the encrypted information. 
Furthermore, claim 4 further reference to “the service provider” twice without proper antecedent basis. Therefore, it’s unclear what service provider is being referred to or even if these two are the same service provider. 
Independent claim 1 recites “a payment request unit configured to transmit payment request information including the account information decrypted from the encrypted information and the fee information to a payer who provides the payment means identified from the account information”. In claim 1, the reception unit receives encrypted information (account and fee information are both encrypted). The security communication unit decrypted the encrypted information (account and fee information are both decrypted). Then, the payment request unit transmits account information account information and the fee information decrypted from the encrypted information to a payer who provides the payment means identified from the account information” or “a payment request unit configured to transmit payment request information including the decrypted account information and the decrypted fee information to a payer who provides the payment means identified from the account information”.
Dependent claims 2-3 and 5 inherit the rejection as they do not cure the deficiencies of the independent claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Maritzen et al. (US2004/0236632).

As per independent Claim 4, 

a reception unit configured to receive encrypted information in which account information recorded in a medium provided to a user and used to identify a payment means of the user is encrypted (see para. 29, 38-39 where the PTD is a personal transaction device which is connected to a privacy card; para. 42-45 where the PTD transmits a transaction key to the VAPGT, the transaction key comprises a biometric key provided by the privacy card and a PTD identifier, and the transaction key is encrypted prior to transmission)
a fee information generation unit configured to generate fee information including a usage fee according to a use form of a toll road for the user (see para. 42-46 where the VAPGT generates the transaction amount, transaction type, and terminal identifier; para. 74-75 and figure 5 where the terminal identifier identifies the VAPGT or the tollbooth, transaction type indicates a tollbooth financial transaction is being conducted, transaction amount is the currency amount of the financial transaction)
a security communication unit provided from the service provider and configured to generate encrypted information in which the account information and the fee information are encrypted (see para. 46 where the VAPGT receives the transaction key and generates a transaction request which comprises the transaction key, transaction amount, transaction type, and terminal identifier; the transaction request is encrypted and transmitted to the clearinghouse using well-known methods such as PKI encryption. Examiner notes encryption in PKI involves receiving public key from one party so that the party can decrypt using a private key afterwards.)
a transmission unit configured to transmit the encrypted information to the service provider (see para. 46 where the VAPGT receives the transaction key and generates a transaction request 

As per independent Claim 9, 
Maritzen teaches a roadside device comprising: (see para. 29 and 39 where the VAPGT is a vehicle-accessed payment-gateway terminal which may be a tollbooth, vehicular kiosk, ticket booth, etc.)
a reception unit configured to receive encrypted information in which account information recorded in a medium provided to a user of a toll road and used to identify a payment means of the user is encrypted (see para. 29, 38-39 where the PTD is a personal transaction device which is connected to a privacy card; para. 42-45 where the PTD transmits a transaction key to the VAPGT, the transaction key comprises a biometric key provided by the privacy card and a PTD identifier, and the transaction key is encrypted prior to transmission)
a fee information generation unit configured to generate fee information including a usage fee according to a use form of the toll road for the user (see para. 42-46 where the VAPGT generates the transaction amount, transaction type, and terminal identifier; para. 74-75 and figure 5 where the terminal identifier identifies the VAPGT or the tollbooth, transaction type indicates a tollbooth financial transaction is being conducted, transaction amount is the currency amount of the financial transaction)
a security communication unit provided from a service provider and configured to generate encrypted information in which the account information and the fee information are encrypted (see para. 46 where the VAPGT receives the transaction key and generates a transaction request which comprises the transaction key, transaction amount, transaction type, and terminal identifier; the transaction request is encrypted and transmitted to the clearinghouse. Examiner 
a transmission unit configured to transmit the encrypted information to the service provider (see para. 46 where the VAPGT receives the transaction key and generates a transaction request which comprises the transaction key, transaction amount, transaction type, and terminal identifier; the transaction request is encrypted and transmitted to the clearinghouse)

As per dependent Claim 5, 
Maritzen teaches the toll collection machine according to claim 4 and further teach a toll collection machine further comprising an insufficient balance notification unit configured to notify that a balance is insufficient when the balance in the payment means is less than the usage fee (see para. 51 and 56 where if the account has insufficient funds then the clearinghouse may transmit an invalid account message to clearing house and then clearing house would transmit invalid transaction message to VAPGT and VAPGT may notify appropriate policing authorities).

As per independent Claim 1, 
Maritzen teaches an information relay device provided in a service provider for performing a process of paying a usage fee of a toll road, the information relay device comprising: (see para. 39 where the clearinghouse may be a server communicating with the VAPGT and the financial processor)
a reception unit configured to receive encrypted information in which account information recorded in a medium provided to a user of the toll road and used to identify a payment means of the user and fee information including the usage fee for the user calculated in a toll booth on the toll road are encrypted (see para. 46 where the VAPGT receives the transaction key and generates a transaction request which comprises the transaction key, transaction amount, 
a security communication unit provided from the service provider and configured to decrypt the encrypted information (see para. 47 where the clearing house decrypts the transaction request and if required, the transaction key)
a payment request unit configured to transmit payment request information including the account information decrypted from the encrypted information and the fee information to a payer who provides the payment means identified from the account information (see para. 47-51 where in para. 50 clearinghouse creates an account query to transmit to the financial processor; the account query includes the account number, transaction amount, and account key; see para. 49 where the clearinghouse selects an account associated with the transaction key)

As per dependent Claim 2,
Maritzen information relay device according to claim 1.
Maritzen further teaches:
wherein the payer is a bank and the payment means is a bank account (see para. 38 where the PTD is registered with a financial institution, third party distributor, credit card issuer; para. 49-51 where the PTD has accounts with the financial processor; see also para. 145)

As per dependent Claim 3,
Maritzen teaches the information relay device according to claim 1.Maritzen further teaches:
a payment information notification unit configured to notify that a balance is insufficient when the balance in the payment means is less than the usage fee (see para. 51 and 57 where if the account has insufficient funds then the clearinghouse may transmit an insufficient funds message to VAPGT)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 5 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Maritzen et al. (US2004/0236632) as applied to claim 4 above, further in view of Kim (US2010/0036716).
As per dependent Claim 5, 
Maritzen teaches the toll collection machine according to claim 4. Maritzen does not explicitly teach a toll collection machine further comprising an insufficient balance notification unit configured to notify that a balance is insufficient when the balance in the payment means is less than the usage fee (see para. 51 and 57 where if the account has insufficient funds then the clearinghouse may transmit an insufficient funds message to VAPGT and the user may be notified of insufficient funds on a PTD display). While strongly implied in Fig. 1 that this transmission is sent from VAPGT to PTD since Fig. 1 shows no connection between clearing house and PTD
, Maritzen doesn’t explicitly disclose that.
Kim teaches:
an insufficient balance notification unit configured to notify that a balance is insufficient when the balance in the payment means is less than the usage fee (see Kim para. 61-65 where the controller of the high-pass terminal (the tollbooth) notifies that a balance is insufficient)

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of toll collection machine further comprising an insufficient balance notification unit configured to notify that a balance is insufficient when the balance in the payment means is less than the usage fee of Kim for the information relay device further comprising an insufficient balance notification unit configured to notify that a balance is insufficient when the balance in the payment means is less than the usage fee of 
	Examiner notes that while 102 rejection was provided for claim 5, a 103 rejection that is closer to Applicant’s description in the spec that the notification is transmitted to road user is provided herein.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Maeda et al. (US5926546) teaches encrypting and decrypting IC card information and toll charges received at a roadside device. 
Friedlander et al. (US2015/0332266) teaches encrypting smart card information before transmitting to a vendor where transaction data is added to the smart card information and sent to a server for authentication and processing. 
Eguchi et al. (US2008/0056495) teaches encrypted card information sent to a toll unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495. The examiner can normally be reached Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628